Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: claim 13 recites “an elapsed time between the first frame and the second frame is below a threshold elapsed time, the full lighting estimation update including calculation of a High Dynamic Range (HDR) lighting estimate for the scene for an upcoming time period.” Based on the specification [0155] (publication), it should be “an elapsed time between the first frame and the second frame is above a threshold elapsed time, the full lighting estimation update including calculation of a High Dynamic Range (HDR) lighting estimate for the scene for an upcoming time period.”   Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 9, 10-13, 15, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2015/0215623 A1) in view of Madsen et al. (“Real-Time Image-Based Lighting for Outdoor Augmented Reality under Dynamically Changing Illumination Conditions”).
Regarding claim 1, Sanders teaches:
A computer-inplemented method, the method comprising: 
obtaining, at an electronic computing device and for at least one image of a scene rendered in an Augmented Reality (AR) environment, a scene lighting estimation captured at a first time period, the scene lighting estimation including at least a first image measurement associated with the scene; ([0030], “The dynamically captured stream of images may be used to dynamically reconstruct the lighting in near real-time or real-time. The reconstructed lighting information may be used to illuminate different virtual objects rendered in a computer-generated environment that represents the physical environment. For example, the lighting information in the stream of images may be used to determine an illumination of a character in the computer-generated environment in near real-time or real-time as the scene is being shot.” [0032], “Each of the light probes 104, 112, 114 includes LDR cameras that are used to capture a stream of images of the physical environment 102.” FIG. 3)
determining, at the electronic computing device, a second image measurement associated with the scene at a second time period, the second time period occurring after the first time period; [0032], “Each of the light probes 104, 112, 114 includes LDR cameras that are used to capture a stream of images of the physical environment 102.” FIG. 3 and [0045])
determining, at the electronic computing device, a function of the first image measurement and the second image measurement; ([0045], “In some embodiments, the change between the currently received image and the prior image(s) may be compared to a threshold level in order to determine whether the change is sufficient enough to output the image for further processing. For example, the threshold level may be set so that the currently received image is not output if the change compared to the prior image(s) is only an imperceptible difference. Imperceptible differences may occur, for example, if corresponding pixels are misaligned, small intensity changes occur, or the like. In some cases, intensity changes (e.g., pixel intensity units or values, or the like) between corresponding pixels in a currently and previously received image, or a sum or average of all pixels in the images, may be compared to a threshold intensity change in order to determine whether the difference in intensity between the images is to be considered an imperceptible difference. For example, it may be determined that there is an imperceptible difference if the sum or average of intensity changes between images is below a threshold (e.g., if the average change is below 1 bit, 2 bits, 3 bits, or the like).”)
However, Sanders does not explicitly, but Madsen teaches:
based on the determined function, triggering, at the electronic computing device, calculation of a partial lighting estimation update or triggering calculation of a full lighting estimation update; and rendering, on a screen of the electronic computing device and for the scene, the scene using the partial lighting estimation update or the full lighting estimation update. ( Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
”) 
Sanders and Madsen both teaches capturing images of real environment, extracting lighting changes information dynamically. Sanders teaches based on the difference of light changing information between captured frames, decide whether to perform a full image light update. Madsen further considering different light effects, such as ambient light, direct or indirect light. Shadows caused by sun may not change frequently. Madsen teaches if the light direction extract from captured image does not change significantly, the rendering of generated image does not need take into account of this part of light information, so to perform a partial light update rendering.


Regarding claim 2, Sanders in view of Madsen teaches:
The method of claim 1, wherein: the first image measurement and the second image measurement include respective ambient light intensity measurements for the scene, (Sanders Abstract: “The systems and techniques may be based on a stream of images capturing the lighting within an environment as a scene is shot.”) and 
the full lighting estimation update including calculation of a High Dynamic Range (HDR) lighting estimate for the scene for an upcoming time period.( Sanders [0053], “Using the captured streams of images, the light map generators 308, 310, 312 may generate one or more light maps that represent the lighting of the physical environment. Each of the light map generators 308, 310, 312 may generate a light map for a specific spatial location within the environment according to the perspective of the corresponding image capture engine 302, 304, or 306. The one or more light maps include a greater dynamic range of luminosity than the LDR images captured by the image capture engines 302, 304, 306. One or more of the light maps may include a HDR image. The light maps may include actual light intensity values (e.g., radiance, irradiance, or the like) that identify a measure of light at given points within the image, and may be used to reconstruct the lighting of the physical environment.”)
the calculation of the full lighting estimation update is triggered if the determined function is above a predefined threshold and an elapsed time between the first time period and the second time period is above a threshold elapsed time, (Madsen further teaches to consider the lighting changes due to the changes of direction of sun. If the changes reach a significant value, then perform full image light update. It is well-known that the direction of sun change is proportional to the elapsed time. When the sun direction changes reach a significant value, the time is correspondingly elapse certain time. It would have been obvious to consider the elapse time value to indicate the changes of the sun’s direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sanders with the well-known information about relationship between the sun’s direction change and the elapse time to obtain predicable results.)

Regarding claim 4, Sanders in view of Madsen teaches:
The method of claim 1, wherein: the first image measurement and the second image measurement include respective 6- DoF pose measurements associated with the electronic computing device depicting the scene, (Sanders FIG. 1, gives an example to capture images from different angle.) and
the calculation of the partial lighting estimation update is triggered if the determined function is below a predefined threshold and an elapsed time between the first time period and the second time period is below a threshold elapsed time, the partial lighting estimation update including at least a directional light configuration modification for display in the scene. (Madsen, secion 3.1, right: “
    PNG
    media_image2.png
    90
    454
    media_image2.png
    Greyscale
”
Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
”
Madsen further teaches to consider the lighting changes due to the changes of direction of sun. If the changes below a significant value, then perform partial image light update. It is well-known that the direction of sun change is proportional to the elapsed time. When the sun direction changes reach a significant value, the time is correspondingly elapse certain time. It would have been obvious to consider the elapse time value to indicate the changes of the sun’s direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sanders with the 

Regarding claim 5, Sanders in view of Madsen teaches:
The method of claim 1, wherein the partial lighting estimation update represents linearly interpolated lighting estimations that generate gradual illumination changes to the scene according to the function. (Madsen Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
” 
The combination rationale of claim 1 is incorporated here.) 

Regarding claim 6, Sanders in view of Madsen teaches:
The method of claim 1, wherein the partial lighting estimation update estimates an average light intensity for the at least one image. ( Madsen Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
”
The combination rationale of claim 1 is incorporated here.)) 

Regarding claim 9, Sanders in view of Madsen teaches:
The method of claim 1, wherein the full lighting estimation update represents a configuration for at least one directional light source, at least one environment map, and a plurality of spherical harmonic coefficients. (Madsen Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    236
    475
    media_image3.png
    Greyscale
”
The combination rationale of claim 1 is incorporated here.) 

Regarding claim 10, Sanders teaches:
A system comprising: a camera configured to capture a plurality of frames; (FIG. 1, [0031], “FIG. 1 illustrates an example of a system 100 for dynamic capture of lighting in a physical environment 102 using LDR cameras.” [0030], “The dynamically captured stream of at least one processor; and memory storing instructions that, when executed by the at least one processor, ([0010], “In some embodiments, a system may be provided that includes a memory storing a plurality of instructions and one or more processors.”) cause the system to:
obtain, from the plurality of frames representing a scene including virtual content, a scene lighting estimation captured for a first frame, the scene lighting estimation including at least a first ambient light intensity measurement of the scene;  ([0030], “The dynamically captured stream of images may be used to dynamically reconstruct the lighting in near real-time or real-time. The reconstructed lighting information may be used to illuminate different virtual objects rendered in a computer-generated environment that represents the physical environment. For example, the lighting information in the stream of images may be used to determine an illumination of a character in the computer-generated environment in near real-time or real-time as the scene is being shot.” [0032], “Each of the light probes 104, 112, 114 includes LDR cameras that are used to capture a stream of images of the physical environment 102.” FIG. 3)
generate a second ambient light intensity measurement of the scene for a second frame, the second frame occurring after the first frame in the plurality of frames; [0032], “Each of the light probes 104, 112, 114 includes LDR cameras that are used to capture a stream of images of the physical environment 102.” FIG. 3 and [0045])
determine at least one difference between the first ambient light intensity measurement and the second ambient light intensity measurement; ([0045], “In some embodiments, the change between the currently received image and the prior image(s) may be 
However, Sanders does not explicitly, but Madsen teaches:
based on the determined at least one difference, triggering calculation of a partial lighting estimation update for the scene including at least a directional light configuration modification, or triggering calculation of a full lighting estimation update for the scene; and render, for the scene, the virtual content using the partial lighting estimation update using the first ambient light intensity measurement or the render the full lighting estimation update. ( Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
”) 
Sanders and Madsen both teaches capturing images of real environment, extracting lighting changes information dynamically. Sanders teaches based on the difference of light changing information between captured frames, decide whether to perform an image rendering for generated images. Madsen further considering different light effects, such as ambient light, direct or indirect light. Shadows caused by sun may not change frequently. Madsen teaches if the light direction extract from captured image does not change significantly, the rendering of generated image does not need take into account of this part of light information.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sanders with the different lighting type and lighting scenarios of Madsen to decide either perform a partial or full 

Regarding claim 11, Sanders in view of Madsen teaches:
The system of claim 10, wherein: the scene is rendered for an AR session in the AR environment, and wherein the instructions further include instructions that, when executed by the at least one processor, cause the system to: continuously generate a plurality of additional ambient light intensity measurements; (Madsen Section 5: “

    PNG
    media_image4.png
    352
    466
    media_image4.png
    Greyscale
”)
and using the plurality of additional ambient light intensity measurements, determine whether to trigger calculation of additional partial lighting estimation updates or the full lighting estimation update for the scene, as the scene changes throughout the AR session.( Madsen Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
”
The combination rationale of claim 10 is incorporated here.)

Regarding claim 12, Sanders in view of Madsen teaches:
The system of claim 10, wherein the first ambient light intensity measurement and the second ambient light intensity measurement are averaged linear ambient intensity values. (Sanders [0045], “In some cases, intensity changes (e.g., pixel intensity units or values, or the like) between corresponding pixels in a currently and previously received image, or a sum or average of all pixels in the images, may be compared to a threshold intensity change in order to determine whether the difference in intensity between the images is to be considered an imperceptible difference.”)

Regarding claim 13, Sanders in view of Madsen teaches:
The system of claim 10, wherein the calculation of the full lighting estimation update is triggered if the determined difference, between the first ambient light intensity measurement and the second ambient light intensity measurement, (Sanders [0045], “In some embodiments, the change between the currently received image and the prior image(s) may be compared to a threshold level in order to determine whether the change is sufficient enough to output the image for further processing. For example, the threshold level may be set so that the currently received image is not output if the change compared to the prior image(s) is only an imperceptible difference. Imperceptible differences may occur, for example, if corresponding pixels are misaligned, small intensity changes occur, or the like. In some cases, intensity changes (e.g., pixel intensity units or values, or the like) between corresponding pixels in a currently and previously received image, or a sum or average of all pixels in the images, may be compared to a threshold intensity change in order to determine whether the difference in intensity between the images is to be considered an imperceptible difference. For example, it may be determined that there is an imperceptible difference if the sum or average of intensity changes between images is below a threshold (e.g., if the average change is below 1 bit, 2 bits, 3 bits, or the like).” 
a difference is above a predefined threshold and an elapsed time between the first frame and the second frame is below a threshold elapsed time, the full lighting estimation update including calculation of a High Dynamic Range (HDR) lighting estimate for the scene for an upcoming time period. (Madsen, secion 3.1, right: “
    PNG
    media_image2.png
    90
    454
    media_image2.png
    Greyscale
”
Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
”
Madsen further teaches to consider the lighting changes due to the changes of direction of sun. If the changes above a significant value, then perform full image light update. It is well-known that the direction of sun change is proportional to the elapsed time. When the sun direction changes reach a significant value, the time is correspondingly elapse certain time. It would have been obvious to consider the elapse time value to indicate the changes of the sun’s direction. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sanders with the 

Regarding claim 15, Sanders teaches:
A computer program product tangibly embodied on a non-transitory computer-readable medium and comprising instructions that, when executed, are configured to cause at least one processor ([0010], “In some embodiments, a system may be provided that includes a memory storing a plurality of instructions and one or more processors.”) to:
obtain, for at least one image of a scene including virtual content, a scene lighting estimation captured at a first time period, the scene lighting estimation including at least a first image measurement associated with the scene;  ([0030], “The dynamically captured stream of images may be used to dynamically reconstruct the lighting in near real-time or real-time. The reconstructed lighting information may be used to illuminate different virtual objects rendered in a computer-generated environment that represents the physical environment. For example, the lighting information in the stream of images may be used to determine an illumination of a character in the computer-generated environment in near real-time or real-time as the scene is being shot.” [0032], “Each of the light probes 104, 112, 114 includes LDR cameras that are used to capture a stream of images of the physical environment 102.” FIG. 3)
determine a second image measurement associated with the scene at a second time period, the second time period occurring after the first time period; ([0032], “Each of the light probes 104, 112, 114 includes LDR cameras that are used to capture a stream of images of the physical environment 102.” FIG. 3 and [0045])
determine a ratio of the first image measurement to the second image measurement; ([0045], “In some embodiments, the change between the currently received image and the prior image(s) may be compared to a threshold level in order to determine whether the change is sufficient enough to output the image for further processing. For example, the threshold level may be set so that the currently received image is not output if the change compared to the prior image(s) is only an imperceptible difference. Imperceptible differences may occur, for example, if corresponding pixels are misaligned, small intensity changes occur, or the like. In some cases, intensity changes (e.g., pixel intensity units or values, or the like) between corresponding pixels in a currently and previously received image, or a sum or average of all pixels in the images, may be compared to a threshold intensity change in order to determine whether the difference in intensity between the images is to be considered an imperceptible difference. For example, it may be determined that there is an imperceptible difference if the sum or average of intensity changes between images is below a threshold (e.g., if the average change is below 1 bit, 2 bits, 3 bits, or the like).” Sanders teaches determining the difference between the first image measurement and the second image measurement. However, it is well-known in the art that ratio between two values can be used to determine the difference between two values. Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have chosen using the ratio between two values to indicate the difference between two values, with a reasonable expectation of success.)
However, Sanders does not explicitly, but Madsen teaches:
based on the determined difference, trigger calculation of a partial lighting estimation update or triggering calculation of a full lighting estimation update; render, for the scene, the virtual content using the partial lighting estimation update or the full lighting estimation update. ( Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
”) 
Sanders and Madsen both teaches capturing images of real environment, extracting lighting changes information dynamically. Sanders teaches based on the difference of light changing information between captured frames, decide whether to perform an image rendering for generated images. Madsen further considering different light effects, such as ambient light, direct or indirect light. Shadows caused by sun may not change frequently. Madsen teaches if the light direction extract from captured image does not change significantly, the rendering of generated image does not need take into account of this part of light information.


Claims 16, 17 recite similar limitations of claim 2 and 6 respectively, thus are rejected using the same rationale of claim 2 and 6 respectively.

Claim 3, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Madsen and further in view of Sunkavalli et al. (US 2020/0151509 A1).
Regarding claim 3, Sanders in view of Madsen teaches:
The method of claim 2, wherein: the function is a ratio of the first image measurement to the second image measurement, (Sanders [0045], “In some embodiments, the change between the currently received image and the prior image(s) may be compared to a threshold level in order to determine whether the change is sufficient enough to output the image for further processing. For example, the threshold level may be set so that the currently received image is not output if the change compared to the prior image(s) is only an imperceptible difference. Imperceptible differences may occur, for example, if corresponding pixels are misaligned, small intensity changes occur, or the like. In some cases, intensity changes (e.g., pixel intensity units or values, or the like) between corresponding pixels in a currently and previously received image, or a sum or average of all pixels in the images, may be compared to and 
However, Sanders in view of Madsen does not, but Sunkavalli teaches:
the full lighting estimation update uses at least one neural network to calculate the HDR lighting estimate for the scene.(Abstract: “Methods and systems are provided for determining high-dynamic range lighting parameters for input low-dynamic range images. A neural network system can be trained to estimate lighting parameters for input images where the input images are synthetic and real low-dynamic range images.”)
Sanders in view of Madsen teaches generating a HDR image with updated lighting information. Sunkavallie teaches using a neural network to estimate lighting information for HDR.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sanders in view of 

Regarding claim 14, Sanders in view of Madsen teaches:
The system of claim 13, 
However, Sanders in view of Madsen does not, but Sunkavalli teaches:
the full lighting estimation update uses at least one neural network to calculate the HDR lighting estimate for the scene.(Abstract: “Methods and systems are provided for determining high-dynamic range lighting parameters for input low-dynamic range images. A neural network system can be trained to estimate lighting parameters for input images where the input images are synthetic and real low-dynamic range images.”)
Sanders in view of Madsen teaches generating a HDR image with updated lighting information. Sunkavallie teaches using a neural network to estimate lighting information for HDR.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sanders in view of Madsen with the HDR lighting estimate method of Sunkavalli to successfully generate HDR image for an outdoor scene.

Regarding claim 20, Sanders in view of Madsen teaches:
The computer program product of claim 15, wherein the full lighting estimation update represents an illumination configuration to simulate lights( Madsen Section, 4.2 “

    PNG
    media_image1.png
    495
    457
    media_image1.png
    Greyscale
”) 

 However, Sanders in view of Madsen does not, but Sunkavalli teaches:
Light source can include two or more light sources.([0026], “Generally, the equation used to determine HDR lighting for an image is a non-differentiable function. Non-differentiable functions typically cannot be incorporated as parameters learnable by a neural network. As such, the present disclosure leverages the overall attributes of HDR lighting to make the HDR lighting function differentiable. Specifically, HDR lighting parameters can be turned into a differential function by splitting the overall lighting of an image into environmental light and sun light. Environmental light is the subtle lighting in an image from the environment that can change the overall shading intensity (e.g., not from the sun). Environmental light can be estimated from an input LDR image. Sun light has a more dramatic effect on objects than environmental light and can light objects and cast shadows.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sanders in view of Madsen with the specific teachings of Sunkavalli to improve the system ability to generate more realistic images.

Claim 7-8, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders in view of Madsen and further in view of Lawson et al. (US 2017/0018121 A1).
Regarding claim 7, Sanders in view of Madsen teaches:
The method of claim 1, further comprising triggering calculation of a High Dynamic Range (HDR) lighting estimate; and generating an updated lighting estimation for the scene; rendering the scene according to the updated lighting estimation. (Sanders [0045], “In some embodiments, the change between the currently received image and the prior image(s) may be compared to a threshold level in order to determine whether the change is sufficient enough to output the image for further processing. For example, the threshold level may be set so that the currently received image is not output if the change compared to the prior image(s) is only an imperceptible difference. Imperceptible differences may occur, for example, if corresponding pixels are misaligned, small intensity changes occur, or the like. In some cases, intensity changes (e.g., pixel intensity units or values, or the like) between corresponding pixels in a currently and previously received image, or a sum or average of all pixels in the images, 
However, Sanders in view of Madsen does not, but Lawson teaches:
determining an occurrence of a pose change, associated with the scene, from the first time period to the second time period; in response to determining if the pose change is above a rotation threshold level or above a translation threshold level, triggering calculation updating information and rendering the scene according to the updated information.([0096], “FIG. 6 shows an illustrative swimlane timing diagram for the embodiment shown in FIG. 5 that compares pose changes to a threshold. Pose change 601 is determined to be a small change since it is below the threshold value. Therefore the rerendering approximation 304 is executed to generate display 304. Similarly the next 2 pose changes are small, and rerendering approximations are executed. Afterwards pose change 602 is determined to be large (greater than the threshold); therefore a full rendering operation 301 is initiated. In this illustrative embodiment, the system pauses display updates during time 610 while the rendering process 301 is executing. Thus the next update to the display 302 occurs when rendering 301 is complete.” [0095], “If the change in pose is below a threshold, rerendering approximation 260 is executed for a low latency update to the display; otherwise a full rendering 142 is executed to generate new 2D projections 161. Embodiments may use various methods to compare pose changes to threshold values. For example, for pose changes that are translations, the distance 
Sanders in view of Madsen teaches triggering re-rendering  image based on the changes of environment change. Lawson teaches the changes of pose information of observing the environment can be a trigger to re-rendering images.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Sanders in view of Madsen with the pose change teachings of Lawson to rendering an image that reflects the changes in the real environment.

Regarding claim 8, Sanders in view of Madsen and Lawson teaches:
The method of claim 7, wherein the rotation threshold level and the translation threshold level configure, for the electronic computing device, a calculation frequency in which to generate updated High Dynamic Range (HDR) lighting estimates for illuminating the scene with at least one light source. (Lawson [0095], “If the change in pose is below a threshold, rerendering approximation 260 is executed for a low latency update to the display; otherwise a full rendering 142 is executed to generate new 2D projections 161. Embodiments 

Claims 18, 19 recite similar limitations of claim 7 and 8 respectively, thus are rejected using the same rationale of claim 7 and 8 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611